DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Floeder et al. (US 2009/0028417 A1) in view of Phan et al. (U S7100826 B1).
Regarding claim 1, Floeder teaches a method comprising:
storing, in a first database, first data regarding a life cycle of a product made using a manufacturing process (32);
scanning an encoded image on a physical object to obtain at least one parameter associated with the product (126);
querying, using the obtained at least one parameter, the first database to obtain the first data [0070, 0073];

Floeder lacks the recording of the date and transport of the product.
Phan teaches including recording a date associated with termination of manufacture of the product, wherein the first data includes the date associated with termination of manufacture (Col. 3 Lines 30-35); and causing transport of the product to a physical facility (320), wherein the encoded image or a different encoded image is on the packaging for the product or a printed document that accompanies the product when transported (Fig. 2), and wherein the encoded image or different encoded image includes a link to a computing device that stores the first data (610, Fig. 6).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use the recording scheme and transportation discussed in Phan because it allows for efficient, orderly, and automated inventory control for products that are moved from one location to another.
Regarding claim 4, Floeder teaches wherein the first data includes data regarding at least one of a material used in the manufacturing process to make the product, or a manufacturer rule [0096].
Regarding claim 5, Floeder teaches wherein the first data includes the manufacturer rule, and the manufacturer rule relates to at least one of:
restricting performance of one or more manufacturing steps in the manufacturing process to a specified manufacturing facility or location (whether or how to restrict printing, Fig. 15); or restricting an age of the product by using a manufactured date restriction.
Regarding claim 6, Floeder teaches further comprising comparing the date associated with termination of manufacture of the product to the manufactured date restriction [0096].

generating a printed document including a second encoded image that includes the first data (printing of further fiducial marks); and
causing transport of the product to a storage facility, the printed document accompanying the product when transported (Fig. 9).
Regarding claim 9, Floeder teaches wherein the encoded image is a first encoded image, the method further comprising causing transport of the product, wherein a second encoded image is on packaging for the product or a printed document that accompanies the product when transported (printed on roll), and wherein the second encoded image includes data regarding at least one spare part for the product [0096].
Regarding claim 10, Floeder teaches wherein the data regarding the at least one spare part includes a final date associated with shipment of the at least one spare part [0096].
Regarding claim 11, Floeder teaches wherein the physical object is a printed document [0091].
Regarding claim 12, Floeder teaches wherein the first data includes at least one of a date associated with termination of manufacture of the product, a date associated with termination of shipment of the product, or a date associated with termination of network access to data associated with the product [0096].

Regarding claims 17, 19, and 20, these claims are analogous to the claims above, and are therefore also taught by Floeder in view of Phan.
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New grounds of rejection are in view of Phan and are required by the amendment regarding the transport of the product.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876